Citation Nr: 0510255	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-07 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to May 
1971.  He did not serve in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  Following a June 2004 Board remand, the veteran 
moved to North Carolina, and the case was transferred to the 
Winston-Salem, North Carolina, VARO.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and, therefore, is not presumed to 
have been exposed to herbicides (Agent Orange).  There also 
is no competent evidence that he was ever exposed to 
herbicides, in any other capacity, during his military 
service.  

2.  The veteran's diabetes was first diagnosed in the late 
1990s, more than two decades after his service in the 
military had ended, and competent medical evidence does not 
show that the veteran's diabetes is related to his service in 
the military.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred in or 
aggravated during his military service and may not be 
presumed to have been so incurred, including as a result of 
exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in November 2001, prior to the denial of service connection 
for diabetes mellitus.  Moreover, the veteran was sent 
another VCAA letter in July 2004 which specifically advised 
him as to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these documents 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Service Connection

The veteran claims that he developed diabetes mellitus after, 
and due to, being exposed to Agent Orange while serving in 
Thailand.  He claims that he was within 14 or 15 miles of the 
northern border of Vietnam and that he saw smoke and mist 
(which he thought to be Agent Orange) coming from the combat 
zone.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. At 54.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran does not allege, and service records do not show, 
that diabetes mellitus was manifested during active service.  
He instead contends that diabetes mellitus was diagnosed more 
than one year subsequent to discharge from service, and is 
the result of exposure to herbicides in service.  The veteran 
alleges that he was exposed while serving in Thailand.  
Specifically, he claims that he was within 14 or 15 miles of 
the northern border of Vietnam and that he saw smoke and mist 
(which he thought to be Agent Orange) coming from the combat 
zone.  

The competent medical evidence of record currently reflects 
diagnoses of diabetes mellitus.  The records for review show 
that this disorder was first reported in the late 1990s, many 
years after service discharge.  Moreover, there is no 
competent medical evidence even suggesting a link between 
currently diagnosed diabetes mellitus and the veteran's 
active service period.  As such, service connection on a 
direct basis is not warranted for this disability.

The Board acknowledges that diabetes mellitus is a disease 
presumptively associated with exposure to certain herbicide 
agents.  However, in this case, there is no competent 
evidence that the veteran was actually exposed to herbicide 
agents, to include Agent Orange, while serving as a 
communications specialist in Thailand.  Although the veteran 
contends that he was exposed to herbicides in Thailand, the 
Board's attempts to substantiate this allegation were not 
successful.  Specifically, it is noted that the veteran's 
service personnel records show that he was transferred from 
Kirchelo Air Force Base in Michigan to Udron Air Force Base 
in Thailand and worked in the Command Center as a 
communications specialist from June 13, 1970, to May 27, 
1971, at which time he was transferred back to the United 
States.  Contact was made with the Policy Staff, Compensation 
and Pension Service concerning information as to Agent Orange 
use outside of Vietnam.  E-mail correspondence reflects that 
the Department of Defense (DoD) had provided VA with an 
inventory of herbicide operations at specific times and 
geographic locations, which represented 70 to 80 percent of 
herbicide use, testing, and disposal locations other than in 
Vietnam.  The DoD's inventory showed that there was no 
instance of herbicide use or disposal in Thailand after 1965.  
Moreover, DoD halted all spraying of Agent Orange in Vietnam 
in April 1970.  

The Board finds that the veteran's service personnel records 
constitute the most probative evidence concerning the 
veteran's duty locations.  This evidence does not show that 
the veteran was in Thailand until after the use of Agent 
Orange had been stopped in that country.  Similarly, he was 
not in Vietnam until after the use of Agent Orange had been 
stopped there as well.  As such, there is no competent 
evidence of exposure to the herbicide.  Service connection on 
a presumptive basis for diabetes mellitus is therefore not 
warranted.  

In finding that service connection for diabetes mellitus is 
not warranted, the Board has carefully considered the 
statements by the veteran to the effect that a relationship 
exists between his current conditions and service.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
as to medical causation.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

For the foregoing reasons, the Board finds that the claim for 
service connection for diabetes mellitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


